Cuyahoga App. No. 97314, 2013-Ohio-1652. This cause is pending before the court as a jurisdictional appeal.
Upon review of appellant’s memorandum in support of jurisdiction, it is ordered by the court that the appellant shall file an amended memorandum in support of jurisdiction within 20 days of the date of this entry. The amended memorandum shall be legible and the font shall be dark enough to read. Failure to file a legible amended memorandum in support of jurisdiction shall result in dismissal of this appeal.
Appellee’s memorandum in response is due within 30 days of the amended memorandum in support of jurisdiction.